Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 19-38 are pending and under examination
Claims 2-18 are cancelled.
Claims 37-38 are newly presented.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 22, 24, 28, 36-37 all recite the limitation of a closed bottom surface including an opening defined in the closed bottom surface. This limitation is unclear as to the metes and bounds of the claim since something cannot be both closed and include an opening. For examination purposes the 
The remaining dependent claims are also rejected for this reasoning for being dependent from a rejected independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-26, 28-33, 35-37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Olson et al. US 2006/0011699.
Regarding claim 22, Olson discloses a surgical instrument (1), comprising: a staple cartridge (200) comprising staples (350) removably stored therein; an elongate channel (120) configured to receive said staple cartridge (200), wherein said elongate channel comprises: a closed bottom portion (128); and an opening (129) defined in said closed bottom portion (fig.6b); and a firing member (150; fig. 10) configured to move between a proximal position and a distal position during a staple firing stroke (par 0074) to eject said staples (350) from said staple cartridge (200), wherein said firing member (150) is 
Regarding claim 23, Olson discloses the surgical instrument of Claim 22, wherein said surgical instrument is configured for use with a robotic surgical system (par 0080).
Regarding claim 24, Olson discloses the surgical instrument of Claim 22, wherein said elongate channel (120) further comprises a longitudinal recess (126) defined in said closed bottom portion (125), and wherein said longitudinal recess extends from a proximal end of said elongate channel toward a distal end of said elongate channel (fig.6b; par 0066).
Regarding claim 25, Olson discloses the surgical instrument of Claim 24, wherein at least a portion of said firing member (150) is configured to travel through said longitudinal recess as said firing member moves between said proximal position and said distal position (flange 152; par 0066).
Regarding claim 26, Olson discloses the surgical instrument of Claim 25, further comprising an anvil jaw (110), wherein said anvil jaw is configured to receive at least a portion of said firing member (slot 112 receives pin 159 of firing member 150), and wherein said firing member is configured to maintain a distance between said anvil jaw and said staple cartridge during said staple firing stroke (fig.4; par 0066).
Regarding claim 28, Olson discloses a surgical end effector, comprising: an elongate channel (120) configured to receive a staple cartridge (200), wherein said elongate channel comprises: a proximal end; and a distal end (fig.6a); a firing member (150) configured to move between a proximal position (fig.4) adjacent said proximal end of said elongate channel and a distal position adjacent said distal end of said elongate channel during a staple firing stroke (par 0074); and an opening (129) defined in said elongate channel (120), wherein at least a portion (152) of said firing member (150) can be visually observed through said opening when said firing member is in said proximal position (par 0070), and wherein said opening (129) does not extend along the entire length of said staple firing stroke (notch 129 is interpreted as separate from slot 126 such that the opening 129 itself doesn’t not extend the entire length of the firing stroke, the slot 126 does; par 0066).
Regarding claim 29, Olson discloses the surgical end effector of Claim 28, wherein said elongate channel (120) further comprises: a bottom surface (128); and a longitudinal recess defined in said bottom surface (126), wherein said longitudinal recess extends from a proximal end of said elongate channel toward a distal end of said elongate channel (par 0070; fig.6a).
Regarding claim 30, Olson discloses the surgical end effector of Claim 28, wherein said firing member comprises: a tissue cutting portion (155a); and a lateral portion (152) extending from said tissue cutting portion (fig.10; par 0078).
Regarding claim 31, Olson discloses the surgical end effector of Claim 30, wherein said at least a portion of said lateral portion (152) is aligned with said opening (129) when said firing member (150) is in said proximal position (par 0070).
Regarding claim 32, Olson discloses the surgical instrument of Claim 28, wherein at least a portion (152) of said firing member (150)  is configured to travel through said longitudinal recess (126) as said firing member moves between said proximal position and said distal position (par 0070).
Regarding claim 33, Olson discloses the surgical instrument of Claim 32, further comprising an anvil jaw (110), wherein said anvil jaw is configured to receive (in slot 112) at least a portion (159) of said firing member (150), and wherein said firing member is configured to maintain a distance between said anvil jaw and said elongate channel during said staple firing stroke (par 0066).
Regarding claim 35, Olson discloses the surgical end effector of Claim 28, wherein said surgical end effector is configured for use with a robotic surgical system (par 0045 and 0080).
Regarding claim 36, Olson discloses a robotic surgical system, comprising: a surgical robot (par 0045); a staple cartridge (200) comprising staples (350) removably stored therein; an elongate channel (120) configured to receive said staple cartridge (200), wherein said elongate channel comprises: a closed bottom portion (128); and an opening (129) defined in said closed bottom portion (128); and a firing member (150) driven by said surgical robot (par 0045), wherein said firing member (150)  is configured to move between a proximal position and a distal position during a staple firing stroke to eject said staples from said staple cartridge (par 0066), and wherein said firing member is aligned with said opening (129) 
Regarding claim 37, Olson discloses the surgical end effector of Claim 28, wherein said opening (129) is defined in a proximal portion of said closed bottom surface (par 0070). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Huitema US 2012/0074198.
Regarding claims 1,19-20 Olson discloses a fastener cartridge system (1) for use with a surgical instrument system, wherein said fastener cartridge system comprises: an elongate channel (121), comprising: a proximal end: a distal end: an internal passage (126) defined therein, wherein said internal passage extends from said proximal end toward said distal end of said elongate channel (fig.6b): and a proximal opening (129): a cartridge body (200) configured to be seated in said elongate channel (120), wherein a plurality of fastener cavities (225) are defined into said cartridge body (200; par 0072), and 
However Huitema teaches a plurality of first extensions extending from said deck (ridges or bumps 215 fig.10; or ridges 113,114,115, fig.8), wherein each said first extension is positioned at least partially around a said opening in said deck, and wherein each said first extension comprises a first shape (fig.10,8 shows ridges that extend between cavities and partially surround the cavity); and a plurality of second extensions (213)  extending from said deck (290), wherein each said second extension is positioned at least partially around a said opening (284) in said deck (290), and wherein each said second extension comprises a second shape that is different then said first shape (213 is a different shape having a smaller height than extensions 214; par 0053);
Therefore it would have been obvious to modify the surgical stapler as disclosed by Olson with the tissue control extensions as taught by Huitema, in order to control the pressure at different portion along the surgical stapler deck, which can be different for types of tissue to be stapled and allow for better control for the surgical stapler operator.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Huitema US 2012/0074198 in further view of Zemlok et al US 2009/0114701.
Regarding claim 21, Olson as modified by Huitema substantially teaches the fastener cartridge system of Claim 1, but fails to explicitly teach a plurality of demarcations configured to estimate a position of said firing member.
However Zemlok teaches a surgical stapling instrument 60 including a cartridge 62 and elongate channel 72, the channel including openings 104 interpreted as demarcations which give an indication of the positioning of staple drivers, as well as the position of the knife blade within body portion 80 of cartridge 70; as seen in figures 6-7; par 0042-0043. 
Therefore it would have been obvious to one having ordinary skill in the art, to modify the surgical instrument of Olson to include a position indicator which allows for better operator control and to prevent accidental firing when the firing member isn’t in the correct position for firing, and to tell when the firing member has been fully fired. 

    PNG
    media_image1.png
    708
    550
    media_image1.png
    Greyscale

Claims 27, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Zemlok et al US 2009/0114701.
Regarding claim 27, Olson discloses the surgical instrument of Claim 22, but fails to disclose a series of demarcations configured to estimate a current position of said firing member.
However Zemlok teaches a surgical stapling instrument 60 including a cartridge 62 and elongate channel 72, the channel including openings 104 interpreted as demarcations which give an indication of the positioning of staple drivers, as well as the position of the knife blade within body portion 80 of cartridge 70; as seen in figures 6-7; par 0042-0043. 
Therefore it would have been obvious to one having ordinary skill in the art, to modify the surgical instrument of Olson to include a position indicator which allows for better operator control and to prevent accidental firing when the firing member isn’t in the correct position for firing, and to tell when the firing member has been fully fired. 
Regarding claim 34, Olson discloses the surgical end effector of Claim 28, but fails to disclose a series of demarcations configured to estimate a position of said firing member.
However Zemlok teaches a surgical stapling instrument 60 including a cartridge 62 and elongate channel 72, the channel including openings 104 interpreted as demarcations which give an indication of the positioning of staple drivers, as well as the position of the knife blade within body portion 80 of cartridge 70; as seen in figures 6-7; par 0042-0043. 
Therefore it would have been obvious to one having ordinary skill in the art, to modify the surgical instrument of Olson to include a position indicator which allows for better operator control and to prevent accidental firing when the firing member isn’t in the correct position for firing, and to tell when the firing member has been fully fired. 
Regarding claim 38, Olson discloses the surgical end effector of Claim 34, but fails to disclose wherein said series of demarcations are located along said elongate channel.
However Zemlok teaches a surgical stapling instrument 60 including a cartridge 62 and elongate channel 72, the channel including openings 104 interpreted as demarcations which give an indication of the positioning of staple drivers, as well as the position of the knife blade within body portion 80 of cartridge 70; as seen in figures 6-7; par 0042-0043. 
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 27, 34, and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. Regarding the argument that Olson fails to teach a closed bottom surface, this argument is unpersuasive because as rejected above, this limitation is indefinite as there are openings in the surface of the instant application therefore does not teach a closed bottom surface, and Olson teaches a relatively closed bottom surface when the interpretation includes openings as recited by the claims and as seen in the drawings, the argument that there is no slot in the instant application which is what defines between a closed and not closed surface is unclear because this is just as much an opening as any other opening as defined by the claims.
Second, the argument that because the opening 129 is a part of slot 126 that it does extend the length of the firing stroke, is unpersuasive because the opening is a separate limitation from the slot 126, the claim is defined by the opening and does not limit the claim to a slot not being able to visually show the position of the firing member along the firing stroke. 
Further newly cited art Zemlock further teaches openings 104 that extends along the elongate channel and could also be interpreted as an opening to determine position along the elongate channel, and the bottom surface is the surface that is U shaped and wraps around the cartridge. 


Conclusion                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731